Citation Nr: 0733960	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1960 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied service connection for 
PTSD.  


FINDINGS OF FACT

There is no competent medical evidence that the veteran has 
been diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, September 2003, March 2004 and April 2004 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendancy of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra, in deciding the claim.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service personnel and medical records, VA medical records, 
non-VA medical records, and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

The appellant contends that he has PTSD that is due to his 
difficulties in service and therefore should be service-
connected. 

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2007).

There is no competent medical evidence of record that the 
appellant has a diagnosis of PTSD.  Service medical records 
reflect that the veteran's psychiatric diagnosis upon leaving 
service was normal.  A March 1991 private medical record 
reflects that the veteran was diagnosed with bipolar 
disorder, mixed.  A private medical record from August 2002 
refelcts a diagnosis of bipolar disorder.  VA treatment 
records from March 2003 through March 2004 show treatment for 
bipolar disorder through medication.  There is no evidence of 
treatment for or diagnosis of PTSD in the veteran's medical 
records, only of bipolar disorder.

None of the medical records in the claims file show that the 
veteran has been diagnosed with PTSD.  Thus, the Board 
observes that the overall medical evidence fails to identify 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(2007).

As the evidence fails to show a diagnosis of PTSD, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for PTSD is 
not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). Therefore, the claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


